Citation Nr: 0424954	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for the 
period preceding June 11, 2003 for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation of 70 percent for 
posttraumatic stress disorder (PTSD) after June 11, 2003.

3.  Entitlement to an effective date prior to June 11, 2003, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for coronary artery 
disease, myocardial infarction, hypertension, and congestive 
heart failure (claimed as heart condition).

6.  Entitlement to service connection for peripheral vascular 
disease and residuals of grafting for coronary artery bypass.

7.  Entitlement to service connection for residuals of a left 
shoulder injury.

8.  Entitlement to service connection for a respiratory 
condition, including pneumonia.

9.  Entitlement to service connection for a disability 
involving the jaws and teeth.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has not been 
manifested by more than occupational and social impairment, 
with deficiencies in most areas for the entire period under 
consideration.

2.  The RO received the veteran's claim for TDIU on March 21, 
2001.

3.  It is factually ascertainable that the veteran's service-
connected disability rendered him unemployable as of the date 
of his claim, which was received on March 21, 2001.

4.  The veteran's tinnitus began many years after his active 
duty and there is no competent medical evidence of a nexus 
between his tinnitus and any incident of active military 
service.

5.  The veteran's coronary artery disease, myocardial 
infarction, hypertension, and congestive heart failure 
(claimed as a heart condition) are not the result of a 
disease or injury in service. 

6.  The veteran's peripheral vascular disease and residuals 
of grafting for coronary artery bypass are not the result of 
a disease or injury in service.

7.  The veteran's left shoulder arthritis began many years 
after his active duty and there is no competent medical 
evidence of a nexus between his residuals of a left shoulder 
injury and any incident of active military service.

8.  The veteran does not have a respiratory disability to 
include pneumonia.

9.  The veteran lost some of his teeth at various times 
during service.  The service medical records show no 
indication of traumatic loss involving any teeth.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher, 
for PTSD for the entire period under consideration have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2003).

2.  Entitlement to a scheduler rating higher than 70 percent 
for the service-connected PTSD is denied.   38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2003).

3.  The criteria for an effective date of March 21, 2001, for 
entitlement to TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.340, 3.400(o)(2), 4.16 (2003).

4.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003). 

5.  Coronary artery disease, myocardial infarction, 
hypertension, and congestive heart failure (claimed as a 
heart condition) were not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

6.  Peripheral vascular disease and residuals of grafting for 
coronary artery bypass were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

7.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

8.  A respiratory disability, to include pneumonia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

9.  The veteran does not have a dental disorder for 
compensation purposes which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated October 2001, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was scheduled for VA examinations after 
the October 2001 letter.  The veteran showed up for his 
January 2003 VA examinations but did not attend his VA 
examination for tinnitus as his attorney indicated in a May 
2003 letter to the RO that private previously submitted 
examinations were sufficient for rating purposes.  The 
veteran also submitted medical evidence from his private 
physicians after October 2001.  In the matter at hand, there 
is no reasonable possibility that a medical opinion or a 
further examination would substantiate the appellant's claim.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



II.  PTSD

Background

A report dated June 2001 from M.C., Consulting Psychologist 
for Affiliates in Psychology indicates that his daily 
activities appeared to be restrictive the examiner noting he 
had to probe in order to affirm this.  The veteran tended to 
sleep fairly well but did get up at least three times a 
night.  He was vague when asked whether he could get back to 
sleep within 30 minutes or not.  He did admit that he had to 
have 10 hours of sleep in order to rest up enough so that he 
could "make it" throughout the day and the examiner 
indicated that he was certain the veteran was talking about 
general stamina and specific difficulties with his legs.  He 
indicated that he did not have nightmares and at his point he 
broke down and cried.  He indicated that he ate fairly well 
and had not gained or lost any significant amounts of weight 
within the past six months.  He reported that he would do 
yard work and that he played the guitar.  The examiner noted 
that interestingly, the veteran stated that he could tolerate 
crowds but not noise and so of course was reluctant to join 
many of the people because of the lower limits of tolerance 
he had for noise of course were predictable with great 
numbers of people.  The veteran indicated that he did not 
socialize well and that others disapproved of what he was 
saying and perhaps especially how he was saying it.  He 
reported belonging to the American Legion and to the Veterans 
of Foreign Wars, but did not attend meetings.  He stated that 
he was an extremely religious person as per his early 
training from his father, but the War taught him things that 
he could not accept and so at this point he rarely if ever 
went to church.  He indicated that he had experiences of 
seeing, hearing, and especially smelling the results of 
severe combat experiences but he did not use the word 
flashbacks.  The examiner offered his opinion indicating that 
the veteran's general memories and even his abreaction were 
complete but that he did experience flashbacks and as was 
usually the case they were not predictable and there was no 
way of telling just what triggered them.  

The veteran reported that he took a lot of medications, but 
did not think he took any psychotropic medications.  He 
reported that he got very angry and the examiner assumed also 
that the veteran got quite sad, perturbed and almost guilty 
with respect to his experiences.  The examiner indicated that 
the veteran's activities appeared to be quite restrictive 
therefore and certainly predictable with what the examiner 
believed was going on with this otherwise pleasant and 
principled gentleman.  The examiner noted that the 
comprehensive mental status consultation revealed a man who 
was initially even tempered and spoke well in terms of 
positive content.  The veterans flow of conversation and 
thought were unremarkable with respect to tone, pressure, and 
rate, but the examiner noted that this changed dramatically 
after approximately half the session and the veteran did try 
therefore to retain his emotional balance and otherwise 
positive attitude but unfortunately he was not able to do so 
especially with certain verbal content.  The examiner noted 
for example his tendency to repeat the digits of his outfit 
and the general experience that he went through even by the 
date told the examiner that he had not dealt well with the 
content of what he was saying and he felt that if he kept an 
iron control over his general memory this would somehow aide 
him to go in a more positive manner.  The veteran's speech 
was extremely circumstantial but non-tangential.  The 
examiner noted that at times the veteran would start with one 
subject and finish with another and this became especially 
concrete when the examiner asked him questions.  The veteran 
did manage to get around to the subject when stimulated and 
his articulation and syntax were well within intelligible 
limits.  Eye contact was fair but proved to give away as it 
were his extreme conflictual attitude about being Christian 
for example and fighting a war anyway.  

Affect and mood revealed his pervasive negativism although it 
was episodic with respect to it being seen by others.  The 
examiner believed the veteran was basically a negative 
individual but covered it up with a very pleasant and 
disarming demeanor.  The examiner also indicated that the 
veteran's depressive features wax and wane throughout the 
general session and was not surprised that physicians had not 
necessarily seen cause to prescribe for him anti-depressant 
medications.  The examiner noted that the veteran's content 
was therefore not particularly free of preoccupation, 
delusional or paranoid ideation but the examiner saw no 
evidence of ideation.  The examiner noted compulsivity about 
the veteran's general thinking where the war was concerned 
and the examiner feared that this compulsivity turned 
obsessive every time he tried to humorize what it was that he 
was doing or classify it in such a way that it called 
attention to itself.  The examiner indicated that the 
veteran's symptoms did not suggest a psychotic condition and 
basically his personality coping mechanism remained in a 
fairly healthy mode, but at times the examiner saw him 
becoming a little to dependent on living in the past as 
opposed to imaging his negativism with positive thinking.  

The veteran's sensorium appeared to be operating adequately 
except for a pronounced hearing loss.  He was oriented in all 
spheres and was able to tell the examiner the date of the 
month and the day without difficulty.  There was no problem 
with confusion and was aware of his environment.  His insight 
to his own difficulty was noted as only fair and saw himself 
as a victim of war based on the numerous number of physical 
maladies he seemed to have.  It was noted that the veteran 
felt that there might be some difficulty emotionally but he 
saw this basically as the product of guilt and anger rather 
than the traumatic stress that it rightfully belonged to at 
least in terms of category.  His judgment for every day 
events appeared to be within normal limits and the examiner 
was almost certain that he was capable of satisfactorily 
planning for long-term situations.  The veteran was assessed 
a global assessment of functioning (GAF) score of 56.

A report dated September 2002 from M.C., Consulting 
Psychologist for Affiliates in Psychology indicated that the 
veteran was upset about July 4th and predicted in his 
previous evaluation that this was always the case.  He told 
the examiner that any noise really affected him and the 
examiner was advised that when the veteran heard anything 
resembling a hits the dirt.  The examiner indicated that the 
veteran appeared to be so decompensated from the last visit 
that he was practically a different individual.  The examiner 
explained that the veteran enjoyed so little of his life at 
the present time that one really doubted that happiness could 
occur regardless of any other circumstance.  The combination 
of his physical and mental difficulties brought him to a 
point of restricted living that was rarely seen outside of a 
nursing care facility.  It was noted that the veteran did 
very little all day because part of the reason was because he 
had to have his legs up almost all the time, due to 
difficulties with circulation.  His powers of concentration 
were at best described as borderline and were fairly below 
normal limits the last time he was seen, but at the time of 
this visit, the examiner noted he appeared to be a man who 
could pay little attention to virtually anything for any 
great length of time.  The veteran reported sleeping during 
the day because he didn't sleep much at night.  The examiner 
believed that the veteran was now taking some psychotropic 
medications, but the veteran reported despite the medications 
he experienced terrible nightmares that scared him to the 
point where he sometimes woke screaming.

The veteran's speech was circumstantial that the examiner 
noted that he had to cancel a patient that was coming in 
after one hour.  The veteran was difficult if not impossible 
to keep up with in terms of his verbiage and he never did 
reach his verbal destination in the appropriated amount of 
time.  The examiner noted that this was revealed to him as 
part of the veteran's anxiety.  The veteran reported being 
extremely explosive and was irritable on a pervasive basis.  
The examiner noted that he asked various questions from 
various IQ tests and found that virtually everything that was 
asked of the veteran was either incorrectly or not answered 
at all.  His similarities and differences were approaching 
normal and he was able to tell the similarity between a table 
and chair, north and west and the difference between poverty 
and misery.  Expressible vocabulary was within normal limits 
but again, he was so circumstantial to the point of being 
tangential that his associations were not even logical at 
this time.  The examiner indicated the chances of his working 
at the present time were nil but not only because of his 
physical problems.  The examiner found that even though he 
comprehended well he did not sustain reasonable amounts of 
time to a task and was completely inappropriate when meeting 
the public.  His ability to control his emotions even under 
ordinary stress was so poor that it was in fact a part of his 
diagnostic classification, and his ability to adjust to new 
situations was completely negative.  The veteran was assessed 
a GAF score of 36.

At his January 2003 VA examination, the veteran reported that 
he was being followed by a local psychologist and was not 
taking any psychotropic medications.  The veteran reported 
having nightmares, which he stated, occurred a couple of 
times a week and they involved killing in World War II 
fighting with the Germans.  He indicated that he broke out in 
a sweat and then would wake up; took a sleeping pill and 
returned to sleep.  He reported that most nights he got 10 
hours of sleep.  He denied having intrusive thoughts about 
his military experiences and was easily startled by loud 
noises.  He stated that he would go to restaurants and sit 
with his back to the wall.  He indicated that he went to 
large stores, but usually sat in the front and watched people 
go by.  He remained married to his wife of 58 years and last 
worked as a state drivers license examiner.  He stated that 
he liked to play guitar at the old folks home.  He indicated 
that he liked to fish, but got disoriented so sold his boat.  

The examination showed the veteran to be casually groomed 
individual who was quite affable.  He was fully cooperative 
and gave no reason to doubt the information he provided.  Eye 
contact was somewhat limited and some tangentially was noted.  
Speech was within normal limits with regard to rate and 
rhythm.  The veteran's mood was euthymic and affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight, and no loosening of 
associations was noted, nor was there any confusion.  No 
gross impairment in memory was observed, and the veteran was 
oriented in all spheres.  Hallucinations were not complained 
of and no delusional material was noted during the 
examination.  The veteran's insight was adequate as was 
judgment and he denied suicidal or homicidal ideation.  The 
veteran was assessed a GAF score of 55.

In an examination report from D.B., Ph.D., dated June 2003, 
it was noted that the veteran was a bit unkempt and was 
lacking in spontaneity but was responsive to questioning.  He 
related well, he did however; appear to be a poor informant 
for dates and times.  The veteran noted a number of physical 
problems.  The veteran complained of flashbacks constantly, 
difficulty sleeping, and having nightmares.  He reported 
thinking about the war at night and shaking when he woke up.  
The veteran reported that he received a prescription for 
"nerve medication" in the past but he did not fill it 
because of the expense.  He also reported that he was given 
some psychotropic medication samples from M.C., a Consulting 
Psychologist in June 2001, but did not receive any further 
treatment from this psychologist.  The veteran indicated that 
he retired in 1987 from the State of Nebraska for 31 years as 
a driver's license examiner.  The veteran indicated that his 
PTSD symptomatology had become so intense that he stayed too 
nervous to work.  He also reported that he was too direct and 
irritable and told people off.  The veteran described other 
physical symptoms which interfered with his work as memory 
loss and edema.  The veteran indicated that his PTSD 
symptomatology and particularly his depression appeared to be 
the primary problems for his unemployability.

The examiner noted that the veteran was polite and pleasant 
and displayed an average activity level.  His mood was 
depressed secondary to his many chronic physical problems and 
PTSD.  His frequent flashbacks were distressing for him.  He 
was lacking in spontaneity but was responsive to questioning.  
Speech was well organized, logical, and relevant.  Thinking 
was intact and there was no evidence of hallucinations, 
delusions, obsessions, nor feelings of unusual power.  His 
affect was appropriate to the content of his speech.  His 
mood was moderately depressed and he had thought of suicide 
in the past.  He reported experiencing irritability with his 
wife and others.  His appetite was good and his weight had 
remained stable.  He slept poorly because of nightmares.  
Socially, he had withdrawn and stayed at home most of the 
time.  His energy level was poor secondary to his depression, 
insomnia, and physical problems.  There was lesser self-
esteem secondary to his having participated in his war 
experience.  The veteran expressed guilt about having taken 
so many lives.  There was no evidence of cyclical emotional 
patterns.

The veteran was oriented to time, place, and person.  He was 
in good contact with reality.  He had mild memory deficits 
and could remember only one of three items asked to retain in 
memory.  He was able to recall the other two with cueing.  
The veteran interpreted proverbs rather concretely and could 
distinguish similarities and differences.  IQ was estimated 
as 90.  The examiner's evaluation of adaptive functioning 
indicated that the veteran could be understood, and he 
communicated effectively.  The examiner could detect no 
limitation in speech or language.  He noted that the veteran 
was withdrawn socially and generally stayed at home with his 
wife.  He did occasionally attend church, primarily for her 
benefit.  He became increasingly more irritable.  He 
frequently got angry with others, including his wife.  
Grooming and hygiene were fair and tended to his toileting 
independently.  His wife supervised his medication because of 
his memory deficits.  The veteran was able to avoid obvious 
dangerous behaviors.  He needed minimal supervision secondary 
to his memory and concentration problems.  He was able to 
drive, but has become lost on occasion.  He became confused 
on occasion and his wife usually accompanies him.  She 
handled their financial affairs.  He was able to vacuum the 
house but did not engage in any cooking activities with the 
exception of barbecuing meat.  His wife must provide 
supervision for this activity in order to keep from burning 
the food.  He mowed his lawn with a tractor mower and must 
hire someone for other yard activities.  The examiner noted 
that the veteran had mild to moderate cognitive deficits 
secondary to depression and probable mild dementia would 
result in mild to moderate deficits in concentration, 
persistence, and pace.  The veteran was assessed a GAF score 
of 45.  The examiner indicated that the veteran's prognosis 
was extremely poor because of the chronicity and intensity of 
his PTSD depression and anxiety, which resulted in total and 
permanent disability, particularly in association with his 
present severe health problems.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD has been evaluated as 50 percent disabling 
preceding June 11, 2003 and 70 percent disabling for the 
period beginning June 11, 2003 pursuant to the criteria set 
out in 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

Analysis

Based on review of the evidence of record, it is found that 
the veteran's PTSD is most appropriately evaluated as 70 
percent disabling for the period preceding June 11, 2003.  
Prior to June 11, 2003, the medical evidence showed a 
September 2002 report from M.C., Consulting Psychologist 
indicating that the veteran had decompensated from the time 
he last saw him and was practically a different individual.  
This examiner indicated that the veteran's powers of 
concentration were at best borderline and were fairly below 
normal limits the last time he saw him but at the time of the 
examination, the veteran appeared to be a man who could pay 
little attention to virtually anything for any great lengths 
of time.  He experienced very terrible nightmares that scare 
him to the point where he sometimes woke up screaming.  The 
veteran's speech was so circumstantial that the examiner had 
to cancel a patient that was coming in after one hour.  The 
veteran was difficult, if not impossible, to keep up with in 
terms of his verbiage and he never did reach his verbal 
destination in the appropriate amount of time.  The examiner 
noted this revealed to him as part of his anxiety.  The 
examiner noted that he asked various questions from various 
IQ tests and found that virtually everything that was asked 
of the veteran was either incorrectly or not answered at all.  
His similarities and differences were approaching normal and 
he was able to tell the similarity between a table and chair, 
north and west and the difference between poverty and misery.  
Expressible vocabulary was within normal limits but again, he 
was so circumstantial to the point of being tangential that 
his associations were not even logical at this time.  The 
examiner indicated the chances of his working at the present 
time were nil but not only because of his physical problems.  
The examiner found that even though he comprehended well he 
did not sustain reasonable amounts of time to a task and was 
completely inappropriate when meeting the public.  His 
ability to control his emotions even under ordinary stress 
was so poor that it was in fact a part of his diagnostic 
classification, and his ability to adjust to new situations 
was completely negative.  The veteran was assessed a GAF 
score of 36.

At his January 2002, VA examination, the examiner found the 
veteran to be casually groomed individual who was quite 
affable.  He was fully cooperative and gave no reason to 
doubt the information he provided.  Eye contact was somewhat 
limited and some tangentially was noted.  Speech was within 
normal limits with regard to rate and rhythm.  The veteran's 
mood was euthymic and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations was noted, nor was 
there any confusion.  No gross impairment in memory was 
observed, and the veteran was oriented in all spheres.  
Hallucinations were not complained of and no delusional 
material was noted during the examination.  The veteran's 
insight was adequate as was judgment and he denied suicidal 
or homicidal ideation.  The veteran was assessed a GAF score 
of 55.

The RO granted a 70 percent disability evaluation from June 
11, 2003 based on the mental status report from D.B., Ph.D.  
However, the report from M.C., Consulting Psychologist in 
September 2002 showed clinical evidence of such severity of 
symptoms as to establish an evaluation of 70 percent 
throughout the period under consideration.  The veteran was 
assessed a GAF score of 36 from this examiner.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV). A score of 
31 to 40 is defined as "some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoid friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

However, a rating higher than 70 percent for the veteran's 
PTSD is not warranted. The veteran was assessed a 45 GAF at 
his June 2003 mental status report from D.B., Ph.D.  The 
preponderance of the medical evidence is against entitlement 
to an evaluation in excess of 70 percent.  There is no 
persuasive evidence of gross impairment in thought processes 
or communication.  There was no evidence of persistent 
delusions or hallucinations and there is no evidence of total 
occupational and social impairment.  Although the veteran is 
unable to work, the veteran's suffers from numerous health 
problems.  There is also no evidence of grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or own name.  In fact, 
the medical records have consistently found the veteran to be 
cooperative; well oriented to time, place and person; with 
ability to maintain personal hygiene and other basic 
activities of daily living.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the evaluations 
assigned have taken this into consideration.  Moreover, the 
record does not show that the PTSD has necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Effective date for TDIU

As a result of this decision, the veteran's service-connected 
PTSD has been evaluated as 70 percent disabling effective 
March 11, 2001.  The veteran was initially granted a 70 
percent evaluation by the RO effective from June 11, 2003.  
Additionally, the veteran was granted TDIU based on his PTSD 
effective June 11, 2003.  The veteran contends that his 
effective date should be the date of his claim for TDIU, 
March 21, 2001.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).  However, it is the established VA 
policy that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated as totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans unemployable by reason of 
service-connected disabilities, but who fail to meet the 
standards set forth in paragraph (a) of this section.  38 
C.F.R. § 4.16(b).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal" or "informal," must be "in writing" in order 
to be considered a "claim" or "application" for benefits.  
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought. 38 C.F.R. § 3.155(a). Moreover, Court has explicitly 
stated that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim.  Id.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  However, VA's 
duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon, 
12 Vet. App. at 35.

The September 2002 report from M.C., Consulting Psychologist 
indicated that under the circumstances of the veteran's 
decompensation, the chances of his working at the present 
time were nil but not only because of his physical problems.  
The examiner found that even though he comprehended well, he 
did not sustain reasonable amounts of time to a task and was 
completely inappropriate when meeting the public.  It was 
noted that the veteran's ability to control his emotions even 
under ordinary stress was so poor that it was in fact a part 
of his diagnostic classification.  Also his ability to adjust 
to new situations was described as completely negative.

It is found that the correct effective date for TDIU is March 
11, 2001; the date the claim was received.  Subsequently, the 
veteran underwent an examination by M.C., Consulting 
Psychologist in September 2002 in which the examiner 
commented on the veteran's employability.  

However, there is no indication from the evidence of record 
dated prior to March 11, 2001 that the veteran implied a 
claim for TDIU or that he was unemployable. 

Therefore, an effective date of March 11, 2001, but not 
earlier, for the grant of entitlement to TDIU is warranted.

IV.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, arthritis (including 
degenerative joint disease, i.e., osteoarthritis), and 
arteriosclerosis are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1131, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Tinnitus

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of tinnitus.  

A medical report from Baptist Medical Center dated October 
1996 indicated that the veteran reported no history of 
diminished hearing.

In a questionnaire developed by the Veterans Advocacy Group, 
that was completed and signed by the veteran in March 2001, 
the veteran was asked the question if he experienced ringing 
in the ears.  The veteran responded that he "now" had 
ringing in the ears.

A report from Arkansas Otolaryngology Center dated April 2001 
indicated that the veteran came to the Center bearing an 
audiogram from the Triplet Hearing Center, which the 
physician felt was accurate.  The veteran indicated that he 
was trying to receive benefits for hearing loss from the VA 
and stated that he was exposed to small arms fire and other 
loud noises of combat during World War II and was now having 
intermittent ringing of both ears.  He indicated that he had 
no problem on the telephone and understood better when spoken 
to in a loud but not overly loud voice.  

The examination showed the ears to be clean and normal.  The 
audiogram submitted revealed a bilateral high frequency and 
mid-frequency sensorineural hearing loss slightly worse in 
the right ear than the left.  It was the examiner's opinion 
that the hearing loss was, at least as likely as not the 
result of exposure to acoustic trauma while in the military.

The veteran was scheduled for a VA examination in June 2002 
concerning his tinnitus and to obtain an opinion from the 
examiner concerning etiology.  The veteran failed to report 
for the examination.  In correspondence dated May 2002, from 
the veteran's attorney, it was noted that the veteran 
submitted private examinations sufficient for rating purposes 
and it was premature at this time for the Regional Office to 
request VA examinations.

In a March 2003 VA examination, it was noted that although 
the veteran did not report for his scheduled VA audiograms, 
he did complete the Audiologic Case History form, developed 
by the clinic to use as an interview tool.  On his case 
history form, the veteran reported intermittent tinnitus in 
the right ear, which he attributed to noise trauma he 
experienced during World War II.  The examiner was unable to 
opine concerning whether or not the veteran's intermittent 
tinnitus in the right ear was related to military service 
without additional historical information such as date of 
onset, frequency of occurrence, duration of tinnitus 
episodes, and occupational and recreational noise history.  
It was noted that this information was routinely obtained by 
the examining audiologist during the interview portion of the 
Audiology C & P evaluation.

A letter dated April 2003 notified the veteran notified by 
the RO that he was being scheduled for another VA Audiology 
examination because the audiologist needed further 
information to make a determination about whether his 
tinnitus was due to acoustic trauma in service.  In 
correspondence dated May 2003, from the veteran's attorney, 
it was noted that the veteran submitted private examinations 
sufficient for rating purposes and it was premature at this 
time for the Regional Office to request VA examinations.

A VA primary care clinic note dated November 2003 indicated 
that the veteran reported no earaches, drainage, or tinnitus; 
positive for total hearing loss on left side and 50 percent 
hearing loss on the right side.  The examination showed 
tympanic membranes normal on both sides.  No erythema, no 
retraction, external ear canals were normal.  

Analysis

The veteran claims that he has suffered from tinnitus since 
service.  The evidence does not support a finding that the 
veteran's tinnitus was manifested during service.

Service medical records are negative for any complaints, 
treatment, or diagnosis of tinnitus.  A medical report from 
Baptist Medical Center dated in October 1996 indicated that 
the veteran reported no history of diminished hearing.  In a 
questionnaire developed by the Veterans Advocacy Group, that 
was completed and signed by the veteran in March 2001, the 
veteran was asked the question if he experienced ringing in 
the ears.  The veteran responded that he "now" had ringing 
in the ears.  In April 2001, a report from Arkansas 
Otolaryngology Center indicated that the veteran was trying 
to receive benefits for hearing loss from the VA and stated 
he was exposed to small arms fire and other loud noises of 
combat during World War II and was now having intermittent 
ringing in both ears.  

The veteran was scheduled for two audiological examinations 
to ascertain the nature and etiology of his tinnitus.  On 
both occasions these examinations were cancelled.  In letters 
dated May 2002 and May 2003, the veteran's attorney indicated 
that the veteran submitted private examinations sufficient 
for rating purposes and it would be premature at this time 
for the Regional Office to request VA examinations.  

Inasmuch as the veteran refuses to be examined by the VA, and 
inasmuch as he has not submitted any medical opinion that has 
related his tinnitus to service or submitted any medical 
evidence prior to March 2001 of complaints of tinnitus, the 
claim of entitlement to service connection for tinnitus must 
be denied.  In arriving at this decision, the Board is not 
unsympathetic to the veteran's plight.  It should be noted, 
however, that while the VA does have a duty to assist the 
veteran in the development of his claim, that duty is not 
limitless.  His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required. See, e.g., Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996) (the duty to assist in the development and 
adjudication of a claim is not a one-way street).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

B.  Coronary artery disease, myocardial infarction, 
hypertension, congestive heart failure, peripheral vascular 
disease, and residuals of grafting for coronary artery 
bypass.


Background

Service medical records, to include the separation 
examination in June 1946, are negative for complaints, 
treatment, or diagnosis of coronary artery disease, 
myocardial infarction, hypertension, and congestive heart 
failure.  The veteran's blood pressure at separation was 
noted as128/78 with pulse at sitting noted as 96.  The 
cardiovascular system and skin was noted as normal.  In 
addition, there was no medical evidence of treatment for 
frostbite while in service.

The veteran's service records show that he served as a 
rifleman and light truck driver while serving with the 354th, 
329th, and 232nd Infantry Regiments in France, Germany, 
Czechoslovakia, England, and Belgium for 18 months.  

A report from Baptist Medical Center dated December 1995 
indicated that the veteran underwent a right carotid 
endarterectomy with shunt.  

An examination report from Baptist Medical Center dated 
October 1996 it was noted that that the veteran had type II 
diabetes mellitus of two-year duration with multiple 
cardiovascular complications.  It was noted that the veteran 
had recently undergone a redo of a right carotid 
endarterectomy.  The veteran had coronary artery bypass graft 
initially in 1980 and then reoperated on in 1991.

The veteran reported no history of chest pain or 
palpitations, no history of headache or paresthesias to the 
lower extremities, and no history of hot or cold intolerance.  
The examiner noted family history of myocardial 
infarction/heart disease in multiple family members including 
father, uncle, and paternal grandmother.  

The examination showed S1-S2 with 2/6 systolic ejection 
murmur with minimal radiation to both carotids.  The left 
carotid bruit might be a transmitted murmur and was difficult 
to tell.  There was no gallop or rub noted.  Status post 
midline sternotomy scar was noted.  The veteran had 
exertional cramping, particularly the calf and occasionally 
the right hip.  The examiner noted that this abated after the 
veteran rested.  He could walk several blocks.  The 
extremities were warm without clubbing, cyanosis, or edema.  
Status post surgical changes in the lower extremity were 
noted.  Pulses: dorsal pedal left 1+, right 0-1+, posterior 
tibial 0-1+ bilaterally.  There were no obvious trophic 
changes noted to the lower extremity.  The skin was warm, not 
coarse or indurated.  There was no focal hyperpigmentation of 
the hand, palm, or buccal mucosa.  The examiner believed that 
the veteran's diabetes should be better controlled and that 
his vascular complications were in large part a result of his 
diabetic state.  

A letter from G.L.V., M.D., dated January 2000 indicated that 
the veteran was seen on several occasions since June 1997 for 
exacerbation of his hypertension and on one occasion for a 
right hand laceration.

In a questionnaire developed by the Veterans Advocacy Group, 
that was completed and signed by the veteran in March 2001, 
the veteran indicated that he was diagnosed with heart 
trouble, high blood pressure, and leg cramps within the first 
year after discharge.

A medical report from Baptist Medical Center dated April 2000 
indicated that the veteran underwent a left carotid 
endarterectomy with patch angioplasty.  

A letter from W.E.T., Jr., M.D., dated May 2001 indicated 
that the veteran served at the Battle of the Bulge in World 
War II and sustained significant cold exposure resulting in 
pain and paresthesias of his feet.  He also had diabetes 
mellitus and organic heart disease and chronic obstructive 
lung disease, the treatment for which required specialty care 
at the Little Rock Diagnostic Clinic.  It was noted that the 
veteran had chronic progressive disease for which there was 
only palliative treatment once his vessels were substantially 
stenosed.

A letter from D.F.M., M.D., dated June 2001 indicated that 
the veteran had been a patient since March 1991, at which 
time he was postoperative single vessel graft for coronary 
artery disease in 1980.  This physician indicated that it was 
an accepted fact that extensive exposure of the lower 
extremities to cold, freezing temperatures could, in fact, 
lead to development of vascular disease and other skin and 
nail conditions in the years that follow.  He indicated that 
other aggravating circumstances often present in individuals 
who develop these medical conditions.  The most common in his 
practice was cigarette smoking.  It was noted that the 
veteran was not a smoker and smoking did not appear to play a 
role in his condition.  The examiner opined that it was as 
least as likely as not that the veteran's lower extremity 
vascular disease and perhaps even some of his cerebrovascular 
disease and coronary heart disease might have been the result 
of his military service.  The physician recognized that this 
could not be proven, and was not saying these were direct 
results of his service during World War II, but that it could 
be related.

The RO scheduled the veteran for a VA examination to 
ascertain the nature and etiology of his heart condition.  
The veteran was scheduled for an examination in May 2002 but 
the veteran failed to report.  In correspondence dated May 
2002, from the veteran's attorney, it was noted that the 
veteran submitted private examinations sufficient for rating 
purposes and it was premature at this time for the Regional 
Office to request VA examinations.

At his January 2003 VA examination, the veteran reported 
sustaining cold injury to his ears, heels, and toes in 1944.  
He indicated that he was treated for a couple of days.  He 
reported that his initial symptoms were pain and tingling.  
He stated that his toes turned blue and received no treatment 
since.  The veteran indicated that his only symptom of his 
ears were occasional tinnitus.  He reported no symptoms of 
the external ear apparatus.  Concerning his feet, he had not 
sustained any amputations or tissue loss.  He complained of 
his feet being cold at times but had no symptoms of Raynauds 
or hyperhidrosis.  He denied fungal infections, ulcerations 
or cancers.  He had no disturbance of nail growth, but did 
complain of arthritic pain in his feet for which he took over 
the counter anti-inflammatory with little relief.  He denied 
swelling of the feet and occasionally had awakened from a 
sound sleep with aching in the feet.  He also complained of 
numbness of the soles of the feet and wore thick socks daily.  
The examiner noted that the veteran had other complicated 
medical problems including coronary artery disease, diabetes, 
and hypertension.  It was noted that he never smoked and had 
no history of skin cancer.  The examiner noted that the 
veteran had a negative family history of diabetes, but a 
positive family history for coronary artery disease.  The 
examiner noted the opinion of D.F.M., M.D. was reviewed and 
it was noted that this physician did specifically indicate 
that the veteran had essential hypertension.  

The examination showed that there were no pulses felt from 
the knees distally on either side and the feet were cold to 
touch but no skin changes were identified.  The external ears 
were unremarkable.  The feet were ashen and cool to the 
touch.  No ulceration was noted.  The veteran had no hair 
growth of the feet.  No scars were seen and nails were 
intact.  He had diminished sensation to cotton wisp on the 
soles of the feet and he had tenderness to palpation over the 
MTP joints bilaterally.  The examiner opined that the 
veteran's hypertension was indeed essential and the veteran's 
numbness and poor circulation in the feet were more likely 
than not due to his cold injury.  It was his medical opinion, 
however, that the veteran's generalized arthrosclerosis with 
resulting carotid endarterectomies and 2 bypass procedures 
were not due to his cold injury.  The examiner estimated his 
METs at 3 since the veteran was unable to perform the 
required physical activity for METs testing.  In an addendum, 
the examiner indicated that supporting his opinion, it was 
noted, that the veteran had been a diabetic for a minimum of 
11 years and that his dyslipidemia as well as his peripheral 
vascular disease and coronary artery disease were much more 
likely to be a result of the diabetes then to his cold 
injury.  There was a large genetic component in that his 
father suffered similar circulatory ailments.

VA outpatient treatment records dated November 2003 to 
February 2004 show treatment for diabetes and heart disease.

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a heart disorder or peripheral vascular disease, and 
residuals of grafting for coronary artery bypass.  Service 
medical records, to include the veteran's separation 
examination, are negative for complaints, treatment, or 
diagnosis of a heart disorder or peripheral vascular disease.  

Furthermore, there is no documentation of treatment for a 
heart disorder or peripheral vascular disease one year after 
separation from service, although the veteran noted on the 
Veterans Advocacy Group Questionnaire dated March 2001 that 
his high blood pressure, heart trouble, and leg cramps were 
diagnosed during the one year after separation from service.  
It is noteworthy, however, that the veteran reported in an 
examination conducted by the Baptist Medical Center in 
October 1996, that he had no history of parenthesis to the 
lower extremities or hot or cold intolerance.  The veteran 
also gave a family history of myocardial infarction/heart 
disease.  The January 2003 VA examiner opined that the 
veteran had been diabetic for a minimum of 11 years and that 
his dyslipidemia as well as his peripheral vascular disease 
and coronary artery disease were much more likely to be a 
result of the diabetes then to the cold injury.  He added 
that there was a large genetic component in that his father 
suffered similar circulatory ailments.

The medical evidence of record that supports the veteran's 
contention is the letter from his private physician D.F.M., 
M.D., dated June 2001 indicating that the veteran's lower 
extremity vascular disease and perhaps even some of his 
cerebrovascular disease and coronary artery disease might 
have been the result of his military service although he did 
recognize that it could not be proven.  This examiner did not 
indicate what relationship, if any, the veteran's diabetes 
had in the veteran's development of lower extremity vascular 
disease or to what extent the veteran's family history of 
coronary artery disease had on his current disabilities.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

However, the opinion rendered by the VA examiner in January 
2003 noted the veteran's history of diabetes and his family 
history of coronary artery disease when he offered his 
opinion.  This examiner also reviewed the case file.  While 
an examiner can render a current diagnosis based upon an 
examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran. "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Little weight is given to the 
statement by D.F.M., M.D., dated June 2001.

For these reasons, the preponderance of the evidence is 
against a finding of service connection for a heart disorder, 
peripheral vascular disease, and residuals of grafting for 
coronary artery bypass.

C.  Respiratory condition including pneumonia and residuals 
of a left shoulder injury



Background

Service medical records are negative for complaints, 
treatment or diagnoses of a respiratory condition including 
pneumonia or a left shoulder injury.  The veteran's June 1946 
separation examination noted no defects of the 
musculoskeletal or lungs.

A September 1992 examination by J.L.T., M.D., indicated that 
the veteran reported jerking and pulling on some heavy vines 
when he suffered an injury to his left shoulder.  This was 
about two weeks ago and he had been climbing the wall with 
pain in his shoulder ever since then.  The pain was described 
as particularly severe at night and he had a feeling that 
something was subluxating or dislocating in his left 
shoulder.  

The examination showed the veteran's biceps and muscle was 
normal.  X-rays of his shoulder were also normal.  He had 
point tenderness at the anterior acromion area.  With the 
veteran lying in the supine position, the examiner could 
passively move his shoulder through a relatively good range 
of motion and he did not seem apprehensive or fearful of 
downward pressure, i.e., inferior subluxation.  The examiner 
believed that the veteran most likely had a tear of his 
rotator cuff.  The veteran was given an injection in the 
subacromial bursa area with some Marcaine and Celestone and 
placed in a sling.  In October 1992, the veteran was seen for 
a follow-up of an impingement syndrome of the left shoulder.  
His arthrogram was normal and he was treated with physical 
therapy and occasional injections.  It was noted that the 
veteran had gradually and progressively improved.  He had a 
95 percent normal motion of his left shoulder and had minimum 
complaints and no night pain.  

In an August 1999 statement, the veteran indicated that in 
March 1946 while unloading barrels of gasoline he fell when 
his foot slipped on the icy truck floor.  He stated he fell 
from the truck, barrel and all and hit the ground.  He 
indicated that he was taken to Salzburg hospital and the 
doctor relocated his shoulder, put a sling on it and gave him 
shots.

In a questionnaire developed by the Veterans Advocacy Group, 
that was completed and signed by the veteran in March 2001, 
the veteran indicated that he was diagnosed with arthritis 
within the first year after discharge.

A Baptist Medical Center examination dated April 2000 
indicated that the chest x-ray showed some element of heart 
failure and there may have been a right lower lobe or middle 
lobe pneumonia, though CBC revealed normal leukocytosis.

The veteran was scheduled for a VA examination in June 2002 
concerning his respiratory disability and to obtain an 
opinion from the examiner concerning etiology.  The veteran 
failed to report for the examination.  In correspondence 
dated May 2002, from the veteran's attorney, it was noted 
that the veteran submitted private examinations sufficient 
for rating purposes and it was premature at this time for the 
Regional Office to request VA examinations.

VA outpatient treatment records dated November 2003 to 
February 2004 showed no dyspnea, cough, wheezing, or 
hemotysis.  Lungs were clear to auscultation; no wheezes, 
ronchi or rales.  A February 2004 examination showed 
arthritis of the shoulders.

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a respiratory condition, including pneumonia and residuals of 
a left shoulder injury.

Service medical records are negative for any complaints, 
treatment, or diagnoses of a respiratory condition, including 
pneumonia, or a left shoulder injury.  The veteran's June 
1946 separation examination noted no defects of the 
musculoskeletal or lungs.  Furthermore, there is no 
documentation of treatment for residuals of a left shoulder 
injury one year after separation from service, although the 
veteran noted on the Veterans Advocacy Group Questionnaire 
dated March 2001 that he was treated for his left shoulder 
injury residuals one year after separation from service.  

There are no complaints concerning the veteran's left 
shoulder until September 1992 when the veteran injured his 
left shoulder pulling heavy vines.  There is no competent 
medical evidence establishing the clinical presence of a left 
shoulder injury during the veteran's period of active 
service, or at any time prior to September 1992.  Overall, 
the preponderance of the evidence is against the veteran's 
assertion that left shoulder residuals are a result from any 
in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Therefore, his claim for service connection 
for residuals of a left shoulder injury must be denied.

In addition, it is noted that the veteran has not been 
diagnosed with a respiratory disability, including pneumonia.  
A Baptist Medical Center examination dated April 2000 
indicated that the chest x-ray showed some element of heart 
failure and there may have been a right lower lobe or middle 
lobe pneumonia, though CBC revealed normal leukocytosis.  
However, VA outpatient treatment records dated November 2003 
to February 2004 showed no respiratory disability to include 
pneumonia, lungs were clear to auscultation, no wheezes, 
ronchi or rales.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for respiratory disability, including 
pneumonia.  However, there is no medical evidence of record, 
which establishes that the veteran currently has a 
respiratory disability, to include pneumonia.  Under these 
circumstances, there is no basis on which to grant service 
connection for a respiratory disability, to include 
pneumonia.

D.  Disability involving the jaws and teeth

Background

Service medical records show that the veteran had cavities 
filled and a partial plate made in 1944.  

By a rating decision dated November 1947, the veteran was 
granted service connection for treatment purposes only for 
his right upper third molar, left upper cuspid, right lower 
first bicuspid, and right lower second molar.  The veteran 
had teeth extraction and in June 1949 he was given full upper 
and lower dentures.

An amended dental rating for outpatient treatment purposes 
only dated May 1951 showed service connection for missing 
and/or defective teeth: 1-3-11-14-26-28-31.  

A VA report of contact dated July 1999 indicated that the 
veteran was advised that he already had a dental rating.  The 
veteran reported that after the military pulled his teeth, he 
had jaw problems because some of the roots of the teeth had 
been left.  He went to a private dentist after service who 
removed the remaining roots of the teeth that were pulled.  
The veteran stated that he did not presently have a jaw 
problem.  

Criteria

In this case, the veteran has claimed service connection for 
a dental disorder.  In order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service, or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection for dental conditions will be established 
as follows: (a) treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in § 17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service; (2) 
teeth noted as filled at entry will be service connected if 
they were extracted, or the existing filling was replaced, 
after 180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service; (6) teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.

(e) The following will not be considered service connected 
for treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or inservice trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Analysis

A review of the record shows no evidence of inservice dental 
trauma.  VA rating decisions indicate that the veteran was 
granted service connection for out patient treatment purposes 
only.  In 1949 the VA pulled the remainder of the veteran's 
teeth and he was fitted for full upper and full lower 
dentures.  In the VA report of contact dated July 1999, the 
veteran reported that he did not have any jaw problems.  
There are no medical records indicating that the veteran 
suffers from a disability involving his jaw or teeth.  The 
regulations listed above specifically prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth.  There is no evidence of 
any ancillary injury or residual impact involving the palate, 
the jaw, or other bone or muscles of the mouth.  With there 
being no evidence of any trauma prior to or resulting from 
removal of the teeth, the removal of teeth during service 
does not warrant service connection.  Service connection for 
loss of teeth in service is not in order since there is no 
disability for which compensation may be established.  In 
view of the foregoing, the veteran has not presented a legal 
claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). As he has not done so, his appeal must be denied.  
Under the circumstances, service connection for compensation 
purposes is not warranted.




ORDER

Entitlement to a 70 percent evaluation for PTSD throughout 
the period under consideration is granted.

Entitlement to a scheduler rating higher than 70 percent for 
PTSD is denied.

An effective date of March 11, 2001 for the grant of 
entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for coronary artery 
disease, myocardial infarction, hypertension, and congestive 
heart failure (claimed as heart condition) is denied.

Entitlement to service connection for peripheral vascular 
disease and residuals of grafting for coronary artery bypass 
is denied.

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to service connection for a respiratory 
disability, to include pneumonia is denied.

Entitlement to service connection for a disability involving 
the jaws and teeth is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



